Name: Council Regulation (EEC) No 1560/80 of 20 June 1980 concerning the definitive collection of the provisional anti-dumping duty imposed on imports of standardized electric multi-phase motors having an output of more than 0*75 kW but not more than 75 kW, originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 80 Official Journal of the European Communities No L 153/45 COUNCIL REGULATION (EEC) No 1560/80 of 20 June 1980 concerning the definitive collection of the provisional anti-dumping duty imposed on imports of standardized electric multi-phase motors having an output of more than 0-75 kW but not more than 75 kW, originating in the USSR Whereas the majority of the parties concerned with the exception, notably, of the Soviet exporter have taken this opportunity ; Whereas, in order to arrive at a preliminary assess ­ ment of the dumping margin and injury, the Commis ­ sion carried out inspections at the premises of the great majority of exporters' agents and importers, including : in Belgium, Industrial Electric PVBA (Kortrijk) and Symkens SPRL (Liege) ; in Denmark, R. Frimodt Pedersen A.S. DaugÃ ¥rd), Arnitlund Handels APS (Vojens), Nordelektro A.S. (KÃ ¸benhavn) and A. Johnson &amp; Co. A.S. (Charlottenlund) ; in the Federal Republic of Germany, Horst Schenk (Brilon) and Fritz Oberstenfeld (Hamburg) ; in France, Sermes S.A. (Stras ­ bourg), Les Industries franÃ §aises (Wissous), Sodimef SA. (Strasbourg), Sorice SA. (Ivry-sur-Seine) and Sofbim SA. (Paris) ; in Italy, Mez Italiana S.p.A. (Milano), Imex S.p.A. (Milano), Elprom S.p.A. (Parma), Elektropolcantoni &amp; Co. S.p.A. (Milano), Veneta Motori S.N.C. (Padova), B.A.M.E. di Bartolomei Bruno (Pistoria) and Enital S.p.A. (Milano), and in the Nether ­ lands, Rotor C.V. (Eibergen) and Peja Elektrotechniek B.V. (Arnhem) ; whereas the Commission contacted a number of other agents and importers ; whereas the Commission also carried out inspections at the prem ­ ises of the main complainant Community producers, viz . in Belgium, ACEC (Charleroi ) ; in the Federal Republic of Germany, AEG-Telefunken AG (Olden ­ burg), Bauknecht GmbH (Stuttgart), and Siemens AG (Erlangen) ; in France, Alsthom-Unelec (Paris), Compagnie Ã lectro-mÃ ©canique SA. (Paris) and Leroy- Somer SA. (AngoulÃ ªme) ; and in Italy, Ansaldo S.p.A. (Genova) and Ercole Marelli S.p.A. (Milano) ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ( ! ), and in particular Articles 11 and 12 thereof, Having regard to the proposal from the Commission , Whereas in March 1979 the Commission received a complaint lodged by the Coordinating Committee for the Common Market Association of Manufacturing of Rotating Electrical Machinery (COMEL) on behalf of the great majority of Community manufacturers of low voltage electric motors ; whereas the complaint contained evidence of the existence of dumping in respect of like products originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania or the USSR, and of substantial injury resulting therefrom ; Whereas the said evidence was sufficient to justify initiating an investigation ; Whereas the Commission accordingly announced, by a notice published in the Official Journal of the Euro ­ pean Communities (2 ), the initiation of a proceeding concerning imports of standardized electric multi ­ phase motors having an output of more than 0-75 kW but not more than 75 kW originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania or the USSR, and commenced an investigation of the matter at Commu ­ nity level ; Whereas the Commission officially so advised the exporters and importers known to be concerned ; Whereas the Commission has given the parties directly concerned the opportunity to make known their views in writing and to be heard orally, and to meet so that opposing views might be presented and rebuttal arguments put forward ; Whereas, in order to establish whether the abovemen ­ tioned imports were dumped, the Commission had to take into account the fact that Bulgaria, Czechoslo ­ vakia, the German Democratic Republic, Hungary, Poland, Romania and the USSR are not market economy countries ; Whereas, for that reason , the Commission had to base its calculations on the normal value in a market economy country ; whereas, in that connection , the complaint had cited the Austrian and Spanish domestic markets ; ( ») OJ No L 339, 11 . 12. 1979, p . 1 . (A OJ No C 103, 25 . 4. 1979, p . 9 . No L 153/46 Official Journal of the European Communities 21 . 6 . 80 Whereas, on the basis of contacts with Austrian and Spanish producers and inspections carried out on their premises, and in the light of the arguments put forward in the course of the hearings by the exporters concerned, inter alia disputing the comparability of the Spanish market, a comparison with the price of electric motors on the Austrian domestic market appeared reasonable at least for the purposes of a preli ­ minary finding of dumping, since the manufacturing processes and technical standards and also the tech ­ nology are similar, while the large volume of imports, notably from the countries cited in the complaint, appeared to guarantee a fair level of prices ; Whereas the preliminary assessment of dumping has accordingly been effected by comparing the average Austrian ex-works prices for sales over the period from September 1978 to September 1979 with prices for imports into the Community from the countries in question over the same period ; Whereas due account has been taken of the differ ­ ences affecting price comparability by deducting from Austrian list prices the maximum discounts for bulk orders and cash payment, and sales and service costs borne by the Austrian manufacturers ; whereas only fob or cif export prices were available , but no adjust ­ ment has been effected to take account of the trans ­ port costs included in those prices ; whereas all the above factors have had the effect of reducing the differ ­ ence between Austrian ex-works prices and export prices ; Whereas the best information available suggests that for 1978 imports of standardized electric multiphase motors with an output of more than 0-75 kW but not more than 75 kW originating in the countries covered by the investigation took a market share of 28 % in the Community, 44 % in Belgium, 41 % in Denmark and France, 46% in Italy and 12% in the Federal Republic of Germany (excluding inter-German trade) ; Whereas in 1978 imports into the Community origi ­ nating in the USSR accounted for 5-25 % of the imports from all the countries in question ; whereas in France that share was 1 3-5 %, and in both the Federal Republic of Germany and Italy, 4-3 % , those three countries being the main importers among the Member States of electric motors originating in the USSR ; Whereas the resale prices in the Community of motors originating in the countries in question have undercut those of like motors produced by Commu ­ nity manufacturers by between 10 and 51 % ; whereas, for example, the resale price of a B 3 type 11 kW 1 500 rpm motor imported from the USSR was 37 % lower than the price of the same motor produced in France, and 51 % lower than the price of the same motor produced in Italy ; Whereas the consequent impact on the Community industry, whose volume of production has been stag ­ nating since 1976, has taken the form of a depression of Community prices, in real terms, making it impos ­ sible in most instances to cover production costs ; Whereas most of the Community firms consequently made considerable losses on the standardized multi ­ phase motors covered by the procedure, and this put at risk the profitability of the rotary machinery industry as a whole, and has already led to an appreci ­ able fall in the numbers directly employed in the manufacture of electric motors, from 28 300 in 1974 to 23 600 in 1978 ; Whereas injuries caused by other factors which could adversely affect the Community industry, such as the volume and prices of other imports, or stagnation of demand, have been examined and have not been attri ­ buted to the imports under consideration ; Whereas the preliminary examination of the facts showed the existence of dumping, and there was suffi ­ cient evidence of consequent injury ; Whereas, in these circumstances, the interests of the Community called for action to prevent injury being caused during the proceeding ; Whereas the above preliminary examination of the facts showed the existence of dumping in respect of the imports considered in the investigation, the dumping margin for which was equal to the amount by which the normal value as established above exceeded the export price to the Community ; whereas the margin varied depending on the type of motor, the exporting country, and the importing Member State ; whereas, for example, the said margin in every case exceeded 19-65 EUA for B 3 type 1-1 kW 1 500 rpm motors, which is one of the commonest types ; Whereas, with regard to the injury caused to the Community industry, the evidence available to the Commission showed that imports into the Commu ­ nity of the electric motors in question originating in the countries covered by the investigation have risen from approximately 462 000 units in 1975 to 856 000 units in 1978 , and reached 469 000 units for the first six months of 1979 ; 21 . 6 . 80 Official Journal of the European Communities No L 153/47 the export organizations of the other State-trading countries concerned have been given by the Soviet exporter Energomachexport (Moscow) ; whereas these undertakings have been accepted by the Commission ; Whereas, in these circumstances, the procedure can be closed without the imposition of a definitive anti ­ dumping duty ; Whereas, however, because of the existence of dumping by the Soviet exporter, the material injury suffered by the Community industry and taking into account the lateness of the undertaking given by Ener ­ gomachexport and the need not to penalize the ex ­ porters who have previously given similar undertak ­ ings, the interests of the Community require that the provisional duty imposed is collected, Whereas such action took the form of a provisional anti-dumping duty imposed on imports of the electric motors concerned ; Whereas, in the course of the investigation, undertak ­ ings were given by the exporting bodies in Bulgaria (Electroimpex  Sofia), Czechoslovakia (Zavody Silno ­ proude Elektrotechniky  Prague), the German Democratic Republic (Elektrotechnik  Import- Export  Berlin), Hungary (Transelektro  Budapest), Poland (Elektrim  Warsaw) and Romania (Electroexportimport  Bucharest) ; whereas the price increases resulting from the application of these under ­ takings convinced the Commission that it was not necessary to take protective action in respect of products originating in those countries ; Whereas, in these circumstances, imports from these countries have been exempted from application of the duty ; Whereas, since the imposition of the preliminary anti ­ dumping duty, no supplementary information has been received from the parties concerned and no-one has contested or provided arguments against the pre ­ liminary determinations made by the Commission ; Whereas, therefore, the calculations and determina ­ tions of dumping and material injury remain unchanged ; Whereas, meanwhile, since the imposition of the pro ­ visional duty, similar undertakings to those given by HAS ADOPTED THIS REGULATION : Article 1 The amounts guaranteed under the provisional anti ­ dumping duty applied by Regulation (EEC) No 451 /80 shall be definitively levied. Article 2 This Regulation shall enter into force on 22 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1980 . For the Council The President G. ZAMBERLETTI